IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00042-CR
 
In
re VaughN Birdwell
 
Original Proceeding
 

MEMORANDUM  Opinion

 




The petition for writ of mandamus is
denied.
 
 
 
                                                                                    BILL
VANCE
                                                                                    Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Petition
denied
Opinion
delivered and filed February 22, 2006
[OT06]